ORDER DENYING PETITIONERS5 MOTIONS
In each of the above entitled proceedings the respondent, on the sixtieth day after service on him of a copy of the petition, filed with the Clerk of the Board a request for an extension of time within which to answer or to move in respect of the petitions. Said requests were endorsed “ Granted ” by a Member of the Board on days varying from the sixty-second to the sixty-ninth day after service of copies of the petitions on the respondent, which action was taken ex parte. In each case a copy of the request for extension, after being granted, was mailed to the petitioner, who thereupon filed a motion asking that the Board set aside its action in granting an extension of time to respondent to answer, and further that the Board render its decision finding all the facts alleged in the petition to be true and adjusting and redetermining petitioner’s tax liability as prayed in the petition. Within the time asked for in the request for extension of time, the respondent filed his answer in each case. The petitioner in each case thereafter filed a motion to strike the answer filed.
The matter of granting the respondent additional time in which to answer being within the discretion of the Board, as .decided in Shults Bread Co. v. Commissioner, 10 B. T. A. 268, it is
Ordered that petitioners’ motions in each of these proceedings be and are hereby denied, and that proceedings be restored to the general calendar for hearing in due course.
By the Board:
(Signed) C. Rogers Arundell, Member, United States Board of Tax Appeals.
Dated March 12, 1928.
Sternhagen, Van Fossan, and Murdock dissent.